In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-265 CV

____________________


RUDOLPH DELOS SANTOS, JR., Appellant


V.


FIRESTONE COMPLETE AUTO CARE, Appellee




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 105223




MEMORANDUM OPINION
 Rudolph DeLos Santos, Jr., sued Firestone Complete Auto Care ("Firestone") in small
claims court.  Firestone appealed to the county court at law.  A bench trial resulted in
judgment for the defendant.  DeLos Santos filed notice of appeal to this Court but failed to
file a brief.  On January 15, 2008, we notified the parties that the appeal would be advanced
without oral argument. See Tex. R. App. P. 39.9.   
	A dismissal for want of prosecution is appropriate when the appellant fails to file a
brief assigning error for appellate review.  See Tex. R. App. P. 38.8(a)(1).  Furthermore, the
judgment of the county court at law in a small claims appeal is final.  Tex. Gov't Code Ann.
§ 28.053(d) (Vernon 2004). The court of appeals lacks jurisdiction over a case originally
filed in the small claims court.  Sultan v. Mathew, 178 S.W.3d 747, 752 (Tex. 2005).  The
appeal is dismissed.
	APPEAL DISMISSED.
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice

Submitted on February 5, 2008
Opinion Delivered February 14, 2008

Before McKeithen, C.J., Gaultney and Kreger, JJ.